 
EXHIBIT 10.20
 
December 31, 2018
 
 
Mr. Henry R. (Randy) Willis
325 Miami Ave
Indialantic, Florida 32903
 
Dear Randy:
 
BK Technologies, Inc. (the “Company”) is providing assistance to you in
connection with your relocation from Charlotte, North Carolina, to Brevard
County, Florida, subject to the terms and conditions herein and your execution
of this letter agreement.
 
1.
You served as Vice President of Operations of the Company from August 1, 2017
(the “Employment Date”), to March 14, 2018, and were appointed as Chief
Operating Officer of the Company on March 14, 2018.
 
2.
You acknowledge that in connection with your relocation to Brevard County,
Florida, the Company has previously paid you a cash amount of $16,000 as
assistance with your moving expenses.
 
3.
The Company will pay an additional one-time cash amount of $30,000 (the
“Relocation Allowance”) to you to offset potential losses incurred by you in
connection with the sale of your house located in Charlotte, North Carolina. The
Company will pay such Relocation Allowance to you as soon as reasonably
practicable, subject to your execution of this letter agreement.
 
4.
You agree that if your employment with the Company terminates either voluntarily
(other than for Good Reason) or for Cause, during (i) the period beginning the
date hereof and ending on the second anniversary of the Employment Date, the
entire Relocation Allowance provided to you under this letter agreement will be
immediately repayable to the Company, (ii) the period beginning on the day
following the second anniversary of the Employment Date and ending on the third
anniversary of the Employment Date, two-thirds of the Relocation Allowance
provided to you under this letter agreement will be immediately repayable to the
Company, and (iii) the period beginning on the day following the third
anniversary of the Employment Date and ending on the fourth anniversary of the
Employment Date, one-third of the Relocation Allowance provided to you under
this letter agreement will be immediately repayable to the Company. Any such
amounts that are repayable to the Company may be deducted from any amounts
otherwise payable to you by the Company upon such termination. For purposes of
this letter agreement, “Cause” and “Good Reason” shall be as defined in the
Company’s 2017 Incentive Compensation Plan (filed as Exhibit 4.5 to the
Company’s Registration Statement on Form S-8 filed with the U.S. Securities and
Exchange Commission on June 15, 2017).
 
 

 
 
5.
This letter agreement sets forth the understanding between the Company and you
related to your relocation and all prior agreements and understandings between
the Company and you with respect to payments or reimbursements to be made in
connection with your relocation are hereby superseded and terminated. This
letter agreement will be construed and enforced in accordance with the laws of
the State of Florida, without reference to the choice of laws provisions
thereof. The invalidity or unenforceability of any provision of this letter
agreement will not affect the validity or enforceability of any other provision
of this letter agreement. This letter agreement is not a contract of employment.
 
Randy, we sincerely appreciate your willingness to relocate on behalf of the
Company, and we look forward to your continued efforts on behalf of the Company.
If these terms look acceptable to you, please sign where indicated below and
return one copy of this letter agreement to me. This letter agreement, when
executed by you and returned to me, will constitute a binding agreement between
the Company and you that will be enforceable in accordance with its terms and
that cannot be modified or amended or, except as provided herein, terminated
other than by a written agreement executed by the Company and you.
 
Sincerely,

 
 
/s/ Timothy A. Vitou       

Timothy A. Vitou
BK Technologies, Inc.
President
 
I hereby acknowledge my approval and acceptance of the foregoing letter
agreement between BK Technologies, Inc. and me.
 
 
Date: December 31, 2018
 

 
/s/ Henry R. Willis            

Henry R. (Randy) Willis 

 
 
